United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.S., Appellant
and
DEPARTMENT OF HOUSING & URBAN
DEVELOPMENT, Alexandria, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-468
Issued: August 21, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On December 8, 2008 appellant filed a timely appeal of the decision of the Office of
Workers’ Compensation Programs dated December 1, 2008 denying her claim for a traumatic
injury. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether appellant established that she sustained an injury in the performance
of duty on September 26, 2008. On appeal, she asks that her x-ray bills be paid.
FACTUAL HISTORY
On October 3, 2008 appellant, then a 58-year-old support services specialist, filed a
traumatic injury claim (Form CA-1) alleging that on September 26, 2008, she tripped and fell
into an elevator that was not even with the building floor thereby injuring her left elbow. On the
reverse of the claim form, appellant’s supervisor indicated that appellant was seen in the
emergency room that day at North Shore Medical Center, Union Hospital by Dr. Andrew J.

Barton, a Board-certified emergency medicine specialist. The supervisor also completed a Form
CA-17, duty status report, delineating appellant’s work requirements.
By letter dated October 21, 2008, the Office advised appellant to submit medical
evidence in support of her claim.
In response, appellant submitted emergency room records for the September 26, 2008
admission. Dr. Barton reported a history of a slip and fall earlier that day where appellant landed
on her left elbow and that since that time she has had pain in her left elbow. He noted the results
of physical examination and the results of the x-rays taken of the left elbow which showed “no
definitive fracture.” Dr. Barton also noted, “There is an anterior fat pad sign, fracture. However,
this would not be clinically significant.” He placed appellant’s arm in a sling. The emergency
records also include a report of x-rays taken on the same date by Dr. Alvin Yamamoto, a
radiologist, at Dr. Barton’s request, evincing “displacement of the anterior fat pad without
evidence of fracture deformity. An occult fracture or soft tissue injury is suspected.”
By decision dated December 1, 2008, the Office found that the incident occurred as
alleged. However, appellant’s claim was denied as the medical evidence did not provide a
diagnosis other than “left elbow injury.” The Office found that in the absence of medical
opinion evidence containing a diagnosis in connection with the workplace exposure, appellant
failed to establish that she sustained an injury on September 26, 2008 as alleged.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that an
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury. These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.2
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that she actually experienced the employment incident at
the time, place and in the manner alleged.3 Second, the employee must submit evidence, in the
form of medical evidence, to establish that the employment incident caused a personal injury.4

1

5 U.S.C. § 8122(a).

2

Id.

3

John J. Carlone, 41 ECAB 345 (1989).

4

Shirley A. Temple, 48 ECAB 404 (1997).

2

Causal relationship is a medical issue5 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion of the physician must be based on a complete
factual and medical background of the claimant,6 must be one of reasonable medical certainty,7
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the established incident or factor of employment.8
ANALYSIS
Appellant filed a claim alleging that she was injured on September 26, 2008 when she
tripped on an elevator. The Office accepted that the September 26, 2008 incident occurred at the
time, place and in the manner alleged. The Board must therefore consider on appeal whether
appellant sustained an injury causally related to the September 26, 2008 employment incident.
In support of her claim, appellant submitted emergency room records from her
emergency visit of September 26, 2008 by Dr. Barton. These records do not explain how the
employment-related incident caused any diagnosis and any resultant disability or need for
treatment. There is no medical evidence confirming its origin and its relationship to the accepted
employment incident.
As the Board noted earlier, appellant must submit a narrative medical report from a
physician with a complete factual and medical history which explains how the September 26,
2008 work incident caused a diagnosed medical condition. The physician’s medical rationale
explaining causal relationship is critical to appellant’s claim. As appellant has not provided a
medical opinion finding a specific diagnosis and explaining how this condition is related to the
September 26, 2008 employment incident, appellant has not met her burden of proof in
establishing the claim.
Appellant requests payment or reimbursement of her x-ray bills. In order to be entitled to
reimbursement of medical expenses it must be shown that the expenditures were incurred for
treatment of the effects of an employment-related injury or condition.9 Proof of causal
relationship in a case such as this must include supporting rationalized medical evidence.10 As
found above, there is no rationalized medical evidence establishing that the incident caused an
injury. The Board notes that the employing establishment may authorize medical treatment in
5

Mary J. Briggs, 37 ECAB 578 (1986).

6

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

7

See Morris Scanlon, 11 ECAB 384, 385 (1960).

8

See William E. Enright, 31 ECAB 426, 430 (1980).

9

Bertha L. Arnold, 38 ECAB 282, 284 (1986).

10

Vicky C. Randall, 51 ECAB 357 (2000); Zane H. Cassell, 32 ECAB 1537, 1540-41 (1981); John E. Benton,
15 ECAB 48, 49 (1963).

3

emergency situations with the use of a Form CA-16 which would form a contractual obligation
on the part of the Office to pay for appellant’s medical expenses for the period specified on the
form.11 The Board further notes, however, that the employing establishment did not issue a
Form CA-16 in this case but instead issued a Form CA-17 which, unless intended by the
employing establishment to authorize medical treatment in emergency situations, does not
otherwise form a contractual obligation.12 The Board finds that there is no evidence currently of
record which establishes that the Form CA-17 was to serve as authorization for medical
treatment. It was devoid of both the name of a medical institution and physician and only
contained appellant’s work requirements and contained no reference to the authorization of
medical treatment.13
CONCLUSION
The Board finds that appellant has not established that she sustained an injury in the
performance of duty on September 26, 2008, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 1, 2008 is affirmed.
Issued: August 21, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

11

See 20 C.F.R. § 10.300.

12

Compare George Witte, 38 ECAB 585, 588 (1987) where the Board remanded the case for a determination as
to whether the employing establishment intended the CA-17 to serve as an authorization for medical treatment.
13

The CA-17 provides in pertinent part: “This form is provided for the purpose of obtaining a duty status report
for the employee named below. This request does not constitute authorization for payment of medical expenses by
the [Office]....”

4

